Citation Nr: 1711568	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-14 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for normocytic anemia, to include as secondary to service-connected residuals of pilonidal cyst and/or hepatitis B.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1983. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2008 decision of the (VA) Regional Office (RO) in St. Petersburg, Florida, that declined to reopen the claims of entitlement to service connection for normocytic anemia and pilonidal cyst.  Service connection for hepatitis B was granted, evaluated as 40 percent disabling.  The Veteran filed an appeal as to all three rating determinations.

By decision in March 2014, the Board reopened the claims of entitlement to service connection for pilonidal cyst, status post cystectomy and normocytic anemia.  The Board granted service connection for residuals of pilonidal cyst and denied a higher rating for service-connected hepatitis B.  The issue of entitlement to service connection for normocytic anemia was remanded for further development. 

In April 2015, the Board denied the claim of entitlement to service connection for normocytic anemia, to include as secondary to residuals of a pilonidal cyst.  The Veteran appealed the denial of the claim to the United States Court of Veterans Appeals (Court).  By memorandum decision in August 2016, the Court vacated the Board's April 2015 decision and remanded the matter to the Board for further consideration and readjudication consistent with the Court's decision.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has normocytic anemia of service onset or that service-connected disability, including pilonidal cyst and/or hepatitis B are implicated in the development of the disease process.

In reviewing the Board's April 2015 decision, the Court determined that the Board provided an inadequate statement of reasons or bases in denying the claim.  The Court found that while the Board did not challenge the credibility of the Veteran's account that he had a long history of rectal bleeding, it relied too heavily on the VA examiner's opinion that effectively rejected the Veteran's assertions in concluding that if he did indeed suffer from long-term rectal bleeding, his current disability would be worse.  The Court found that as such, the examination was based on an inaccurate factual premise. See Reonal v. Brown, 5 Vet.App. 458, 460 (1993) ("A medical opinion based on an inaccurate factual premise has no value.").  The Court therefore concluded that a remand was required for the Board to provide an adequate statement of reasons or bases for its decision, or to provide a new examination that was consistent with the Board's findings.  It was also suggested that if the Board determined that a new medical examination was warranted, the theory of service connection for normocytic anemia as secondary to hepatitis B had also been raised by the record or expressly in the appellant brief.  See Robinson v. Peake, 21 Vet.App. 545, 552-53 (2008) (the Board is required to address all issues and theories that are reasonably raised by the claimant or the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 

For reasons stated above, the VA examiner's opinion has been found to be based on an inaccurate factual premise.  Therefore, it is incumbent upon the Board to find that the report is inadequate for evaluation purposes. See 38 C.F.R. § 4.2 (2016).  It is well established that once VA provides an examination in a service connection claim, the examination must be adequate. See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).  An inadequate examination frustrates judicial review. Hicks v. Brown, 8 Vet.App. 417, 422 (1995).  

As such, the Veteran must be afforded another VA examination, to include an medical opinion as to whether normocytic anemia is secondary to service-connected residuals of pilonidal cyst and/or hepatitis B.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record.  See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2016).  This includes a disorder made chronically worse by service-connected disability. Allen v. Brown 7 Vet.App. 439, 448 (1995).  The fulfillment of VA's statutory duty to assist the Veteran includes requesting a contemporaneous and thorough VA medical examination, to include by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

It is unfortunate that the case must be remanded before a final decision in the claim.  However, the Board would be remiss in its duty to assist and afford the appellant every consideration of due process if it did not ensure that each examination is properly and completely accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA examination by a VA examiner who is a medical doctor and a specialist in hemic or blood disorders medicine.  Access to VBMS/Virtual VA must be made available to the examiner.  The examination report must clearly reflect whether a review of the claims file is performed.  Any special studies or tests should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions.  The examiner must be advised that the Veteran's statements regarding his long-term rectal bleeding should be accepted as true.  

Following examination, the examiner must respond to the following questions: a) Whether it is at least as likely as not (a 50 percent probability or better) the Veteran's normocytic anemia had its onset in or derives from service?  b) What is the nature/etiology of the Veteran's normocytic anemia and the likely date of onset?  c) Is it at least as likely as not (a 50 percent probability or better) that the Veteran's long-term rectal bleeding is implicated in the development of normocytic anemia.  Why or why not?  d) Is it at least as likely as not normocytic anemia is proximately due to or the result (secondary to) the service-connected pilonidal cyst and/or hepatitis b?  e) If not, is it at least as likely as not normocytic anemia is aggravated or made chronically worse by the service-connected pilonidal cyst and/or hepatitis B? 

In formulating the medical opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


